--------------------------------------------------------------------------------

EXHIBIT 10.1
 
ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (the "Agreement") is entered into as of the 20th
day of January, 2011, by and between 0875505 B.C. Ltd., a British Columbia
corporation (“SELLER”) and A & J Venture Capital Group, Inc. ("Buyer") with
respect to the following:


R E C I T A L S


WHEREAS, Seller holds all right, title and interest in the assets set forth on
Schedule A hereto (the “Assets”) commonly referred to as Adiri Assets;


WHEREAS, Buyer desires to purchase from Seller and Seller desires to sell to
Buyer for the amount of the Purchase Price, as defined herein, all of Seller’s
right, title, and interest in the Assets (the “Acquisition”);


WHEREAS, Buyer and Seller desire to enter into this Agreement to effect the
Acquisition;


WHEREAS, in connection with the Acquisition, Buyer and Sellers desire to make
certain representations, warranties, covenants and other agreements.


AGREEMENT


NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements hereinafter set forth, and for other good
and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, and upon the terms and subject to the conditions hereinafter set
forth, Buyer and Seller hereby agree as follows:




1.           SALE AND PURCHASE OF ASSETS.


1.1     Sale of Assets. On the terms and subject to the conditions of this
Agreement and for the Purchase Price set forth herein, Seller hereby agrees at
the Closing (as defined below) to sell, convey, assign, transfer and deliver to
Buyer, and Buyer hereby agrees to purchase and acquire from Seller, all of
Seller’s rights, title and interest in the Assets, free and clear of any debts
or encumbrances, except as provided for in Schedule “B”. Seller represents and
warrants to Buyer that it has expended no less than US$1,500,000 in acquiring or
developing these assets and the parties hereto agree that the value of these
assets is no less than $1,500,000.  In addition, Buyer will also receive all
cash on hand of Seller, which shall be no less than $100,000, at time of
Closing.
 
1.2     Purchase Price. Subject to the terms and conditions of this Agreement,
and in full consideration for the Assets, Buyer shall deliver to Seller at the
Closing 35,000,000 shares of the Buyer’s common stock, par value $.001, in
restricted form.
 
 
 
1

--------------------------------------------------------------------------------

 

 
1.4           Closing.


1.4.1           Closing Date.  The closing of the purchase and sale of the
Assets (the "Closing") shall take place on ___________ ___, 2011 at Buyer’s
place of business, or at such place, date and time as Buyer and Seller may agree
in writing (the "Closing Date").


1.4.2           Seller’s Deliveries at Closing.  At the Closing, Seller shall
deliver, or cause to be delivered, to Buyer at the Seller’s sole cost, in the
manner and form, and to the locations, reasonably specified by Buyer:


(a)           An executed Bill of Sale (the "Bill of Sale") for the Assets
substantially in the form of Exhibit C;


(b)           Certified resolutions of Seller authorizing consummation of the
transactions contemplated by this Agreement; and


(c)           Such other duly executed, good and sufficient instruments of sale,
conveyance, assignment or transfer, in form and substance reasonably acceptable
to Buyer's counsel, executed by Seller, reasonably necessary so as to vest in
Buyer good and valid title in and to the  acquired Assets (including, with
respect to any Assets located or to be located in any jurisdiction, one or more
bills of sale or similar conveyance documents as may be required under the law
of the applicable jurisdiction to validly convey, assign, and transfer such
Assets.)
 
(d)           Simultaneously with such deliveries, Seller shall take such steps
as are necessary to put Buyer in actual possession and control of the Assets.


1.4.3           Buyer's Deliveries at Closing.  At the Closing, Buyer shall
deliver or cause to be delivered to Sellers the Purchase Price against delivery
of the items specified in Section 1.4.2. Specifically, with regard to the Shares
to be issued:


(a)           Seller understands that the Shares have not been, and will not be,
registered under the Securities Act, by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of
Seller’s representations as expressed herein.  Seller understands that the
Shares are “restricted securities” under applicable U.S. federal and state
securities laws and that, pursuant to these laws, Seller must hold the Shares
indefinitely unless they are registered with the Securities and Exchange
Commission and qualified by state authorities, or an exemption from such
registration and qualification requirements is available.  Seller acknowledges
that Buyer has no obligation to register or qualify the Shares for
resale.  Seller further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Shares, and on requirements relating to Buyer which are outside of
Seller’s control, and which Buyer is under no obligation and may not be able to
satisfy.
 

 
2

--------------------------------------------------------------------------------

 
 
 
(b)           Seller further understands that the Shares and any securities
issued in respect of or in exchange for the Shares, will bear the following
legend:


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”


1.5           Post-Closing Obligations.


1.5.1           Name Change and other Corporate Changes.  Buyer will use its
best effort to cause its name to be changed to “Reliabrand Inc.”, implement its
previously approved reverse stock split and cause its Articles of Incorporation
to be amended, all as more particularly described in Buyer’s Preliminary 14C as
filed with the Securities and Exchange Commission on November 19, 2010.  All
Shares to be issued hereunder shall be post-split shares after the
implementation of the hundred-for-one reverse stock split.


 
2.           REPRESENTATIONS AND WARRANTIES OF SELLER.


Seller hereby represents and warrants to Buyer as follows.


2.1           Organization. Seller is duly organized, validly existing and in
good standing under the laws of British Columbia, Canada. Seller has all
requisite power to own and use the properties owned and used by it and to carry
on its business as currently conducted.  Seller has delivered a true, correct
and complete copy of its Articles of Incorporation, as amended to date and in
full force and effect on the date hereof, or of any other document legally
governing the operation of its business, to Buyer. The operations now being
conducted by Seller relating to its business or the Assets have not now and have
never been conducted under any other name. Seller is not in violation of any of
the provisions of its Articles of Incorporation or other governing document.


2.2           Authorization. Seller has all requisite power and authority to
enter into this Agreement and to consummate the transactions contemplated hereby
and thereby. The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary action on the part of Seller, and no further action is required on
the part of Seller or its stockholders, if any, to approve, adopt or authorize
this Agreement, or any of the transactions contemplated hereby. This Agreement
has been duly executed and delivered by Seller and, assuming the due
authorization, execution and delivery by Buyer, constitutes a valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms.


2.3           Noncontravention.

 
3

--------------------------------------------------------------------------------

 



(a)           The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, (i) conflict with
any provision of Seller’s Articles of Incorporation or other governing document,
(ii) conflict with, or result in (with or without notice or lapse of time or
both) any violation of, or default under, or give rise to a right of
termination, cancellation, modification or acceleration of any obligation or
loss of any benefit (any such event, a "Conflict") under  any material contract
to which Seller is a party or applicable to Seller or to the Assets, or (iii)
violate any judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to Seller’s business or the Assets.


(b)           The execution and delivery of this Agreement, and the consummation
of the transactions contemplated hereby, does not require any notice under any
existing contract of Seller.


2.4           Consents.  No consent, waiver, approval, order or authorization
of, or registration, declaration or filing with, any governmental entity or any
third party is required by, or with respect to, Seller in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.


2.5           Absence of Certain Changes or Events. As of the date hereof, there
has not been, occurred or arisen:


(a)           The commencement, settlement or notice, or, to Seller’s knowledge,
threat, of any lawsuit, proceeding or other investigation against Seller related
to its business or the Assets, or any reasonable basis for any of the foregoing;


(b)           Waiver or release of any right or claim of Seller related to
Seller’s business or the Assets;


2.6           Brokers' and Finders' Fees.  Buyer has no liability or obligation
to pay any fees or commissions to any broker or finder with respect to the
transactions contemplated hereby for which Buyer could become liable or
obligated. Seller will indemnify and hold Buyer harmless against all claims for
brokers'  finders' fees made or asserted by any party claiming to have been
employed by Seller or any shareholder, director, officer, employee or agent of
Seller and all costs and expenses (including the reasonable fees of counsel) of
investigating and defending such claims.


2.7           Compliance with Laws. Seller is in compliance with all applicable
foreign, federal, state or local statutes, laws and regulations with respect to
the conduct or operation of Seller’s business and the Assets.


2.8           Title to Property; Condition of Property; Absence of Liens. Seller
has good and valid title to, and is the true and lawful owner of, the Assets and
has all necessary power and authority to transfer the Assets to Buyer free and
clear of all liens, pledges, charges, mortgages, easements, security interests,
equities, rights of way, covenants, restrictions, claims or other encumbrance of
any kind whatsoever (any of which, a “Lien”), other than Liens for taxes not yet
due and payables. The Assets are in good operating condition and repair, normal
wear and tear excepted, and are otherwise suitable for the conduct of Seller’s
business as it is currently conducted.
 
 
 
4

--------------------------------------------------------------------------------

 
 

 
2.9           Restrictions on Business Activities. There is no agreement (not to
compete or otherwise), commitment, judgment, injunction, order or decree
relating to Seller’s business or the Assets or otherwise binding upon Seller’s
business or the Assets which has or may have the effect of prohibiting or
impairing any practice of Seller’s business, or any acquisition of property by
Buyer in connection with the operation or use of the Assets.  Seller has not
entered into nor is bound by any agreement which places any restrictions upon
Seller, or which, after the Closing, would place any restrictions upon Buyer,
with respect to selling or providing services to customers or potential
customers or any class of customers, in any geographic area, during any period
of time or in any segment of the market.


2.10           Absence of Powers of Attorney.  There are no outstanding powers
of attorney executed on behalf of Seller affecting Seller’s business or the
Assets.


2.11           Bulk Transfer Laws. There are no current or past creditors of
Seller to whom any law, rule or regulation requires the delivery of notice or
from whom any form of consent is required in conjunction with undertaking the
transactions contemplated by this Agreement.


2.12           Complete Copies of Materials. Seller has delivered true and
complete copies of each existing document that has been requested by Buyer or
its counsel in connection with this Agreement or the transactions contemplated
hereby.


2.13           Representations Complete.  To the knowledge of Seller, none of
the representations or warranties made by Seller, nor any statement made in any
Exhibit, schedule, certificate or instrument furnished by Seller pursuant to
this Agreement contains any untrue statement of a material fact, or omits to
state any material fact necessary in order to make the statements contained
herein or therein, in light of the circumstances under which made, not
misleading.


2.14           Confidentiality, Non Competition.  Seller acknowledge that: (i)
the business of Buyer and Seller is intensely competitive and that Seller
possess knowledge of confidential information of Seller, including, but not
limited to, the manner in which services are performed or offered to be
performed for customers, the service needs of actual or prospective customers,
pricing information, information concerning the creation, acquisition or
disposition of products and services, personnel information and other trade
secrets, in each case to the extent not available from public sources or already
in the public domain (the "Confidential Information"); (ii) the direct and
indirect disclosure of any such Confidential Information would place Buyer at a
competitive disadvantage and would do damage, monetary or otherwise, to Buyer's
business; (iii) the Confidential Information constitutes a trade secret of
Seller that is being acquired by Buyer; (iv) the engaging by Seller in any of
the activities prohibited by this Section 2.14 may constitute improper
misappropriation and/or use of such information and trade secrets; and (v)
Seller agreement to this confidentiality and non-competition provision is a
material inducement for Buyer to enter into its agreement to purchase the assets
of Seller. Accordingly, Buyer and Seller agree as follows:
 
 

 
5

--------------------------------------------------------------------------------

 

 
(a)           For purposes of this Section 2.14, Buyer shall be construed to
include Buyer and its parents, subsidiaries and affiliates.


(b)           Seller shall not, directly or indirectly, whether individually, as
a director, stockholder, owner, partner, employee, principal or agent of any
business, or in any other capacity, make known, disclose, furnish, make
available or utilize any of the Confidential Information, unless and until such
Confidential Information shall become general public knowledge through no fault
of Seller.  Seller agrees to return all Confidential Information in its
possession, including all photocopies, extracts and summaries thereof, and any
such information stored electronically on tapes, computer disks or in any other
manner to Buyer at any time upon request by Buyer.


(c)           Seller shall not for a period of five years from and after the
Closing Date, directly or indirectly, for his or its benefit or for the benefit
of any other person, firm or entity, do any of the following:


(i)           Operate or participate, either directly or indirectly, whether
individually, as a director, stockholder, owner, partner, employee, principal or
agent, any business within one hundred miles of the principle business address
of Buyer that is in “Competition” with Buyer.  For purposes of this Agreement,
“Competition with Buyer” shall mean engaging in, or otherwise directly or
indirectly being employed by or acting as a consultant or lender to, or being a
director, officer, employee, principal, agent, stockholder, member, owner or
partner of, or permitting his or its name to be used in connection with the
activities of any other LIKE business or organization which competes, directly
or indirectly, with the business of Buyer as the same shall be constituted as of
the Closing Date.
 
 
(ii)           Solicit from any customer doing business with Seller or Buyer as
of the Closing Date, business of the same or of a similar nature to the business
of Seller or Buyer with such customer;


(iii)           Solicit from any known potential customer of Buyer or Seller
business of the same or of a similar nature to that which has been the subject
of a known written or oral bid, offer or proposal by Buyer or Seller, or of
substantial preparation with a view to making such a bid, proposal or offer,
within six (6) months prior to the Closing Date;


(iv)           Solicit the employment or services of, or hire, any person who
was known to be employed by or was a known consultant to Buyer or Seller as of
the Closing Date or within six (6) months prior thereto; or


(v)           Otherwise interfere with the business or accounts of Buyer from
and after the Closing Date.


(d)           Seller acknowledges that the foregoing non-competition agreement
is of a special and unique character, which gives this Agreement a peculiar
value to Buyer, the loss of which may not be reasonably or adequately
compensated for by damages in an action at law, and that a material breach or
threatened breach by Seller of any of the provisions contained in this Section
2.14 will cause Buyer irreparable injury.  Seller therefore agree that Buyer
shall be entitled, in addition to any other right or remedy, to a temporary,
preliminary and permanent injunction, without the necessity of proving the
inadequacy of monetary damages or the posting of any bond or security, enjoining
or restraining Seller from any such violation or threatened violations.
 
 
 
6

--------------------------------------------------------------------------------

 

 
(e)           Seller further acknowledges and agrees that due to the uniqueness
of the confidential information it will possess, the covenants set forth in this
Section 2.14 are reasonable and necessary for the protection of the business and
goodwill of Buyer.


2.15           Seller shall be responsible and shall indemnify Buyer for any and
all Sales tax, Worker’s Compensation, Liability insurance obligations and any
other liabilities accrued and or/collected and owed in connection with all
operations of the Seller’s business which is the subject of the asset sale
herein up to noon on the closing date.


 
3.           REPRESENTATIONS AND WARRANTIES OF BUYER.


Buyer hereby represents and warrants to Seller that:


3.1           Organization. Buyer is incorporating a duly organized, validly
existing and in good standing Business entity under the laws of Nevada.  Buyer
has all requisite power to own and use the properties owned and used by said
entity and to carry on its business as currently conducted. Buyer is not in
violation of any of the provisions of its Articles of Incorporation or other
governing document. Buyer has full authority to bind said business entity and
shall personally guarantee any and all agreements made in advance of the formal
creation of said entity.


3.2           Authorization. Buyer has all requisite power and authority to
enter into this Agreement and to consummate the transactions contemplated hereby
and thereby. The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary action on the part of Buyer, and no further action is required on
the part of Buyer or its stockholders, if any, to approve, adopt or authorize
this Agreement, or any of the transactions contemplated hereby. This Agreement
has been duly executed and delivered by Buyer and, assuming the due
authorization, execution and delivery by Seller, constitutes a valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms.


3.3           Non-contravention.


(a)           The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, (i) conflict with
any provision of Buyer’s Articles of Incorporation or other governing document,
(ii) conflict with, or result in (with or without notice or lapse of time or
both) any violation of, or default under, or give rise to a right of
termination, cancellation, modification or acceleration of any obligation or
loss of any benefit (any such event, a "Conflict") under  any material contract
to which Buyer is a party or applicable to Buyer, or (iii) violate any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Buyer’s
business.



 
7

--------------------------------------------------------------------------------

 

 
(b)           The execution and delivery of this Agreement, and the consummation
of the transactions contemplated hereby, does not require any notice under any
existing contract of Buyer.


3.4           Consents.  No consent, waiver, approval, order or authorization
of, or registration, declaration or filing with, any governmental entity or any
third party is required by, or with respect to, Buyer in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

 
4.           COVENANTS AND AGREEMENTS


4.1           Conduct of Seller Prior to the Closing. Between the date of this
Agreement and the Closing, unless otherwise agreed in writing by Buyer, Seller
will not enter into any contract or agreement relating to the Assets.


4.2           Notice of Certain Events. Buyer and Seller shall give prompt
notice to the other of: (a) the occurrence or non-occurrence of any event, the
occurrence or non-occurrence of which is likely to cause any representation or
warranty of such party contained in this Agreement to be untrue or inaccurate at
or prior to the Closing, and (b) any failure of such party to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied by
it hereunder. Notwithstanding anything in the immediately preceding sentence to
the contrary, the delivery of any notice pursuant to this Section 4.2 shall not
(i) limit or otherwise affect any remedies available to the party receiving such
notice or (ii) constitute an acknowledgment or admission of a breach of this
Agreement. No disclosure by any party pursuant to this Section 4.2 shall be
deemed to prevent or cure any misrepresentation, breach of warranty or breach of
covenant.


4.3           Reasonable Efforts. Subject to the terms and conditions provided
in this Agreement, the parties shall use commercially reasonable efforts to
promptly take, or cause to be taken, all actions, and to do promptly, or cause
to be done, all things necessary, proper or advisable under applicable laws and
regulations to consummate and effectuate the transactions contemplated  hereby,
to obtain all necessary waivers, consents and approvals and to effect all
necessary registrations and filings and to remove any injunctions or other
impediments or delays, legal or otherwise, in order to consummate and effectuate
the transactions contemplated by this Agreement for the purpose of securing to
the parties hereto the benefits contemplated by this Agreement.


4.4           Additional Documents, Further Assurances and Cooperation; Power of
Attorney.


(a)           Each party, at the request of the other party, shall execute and
deliver such other instruments and do and perform such other acts and things as
may be reasonably necessary to effect the consummation of this Agreement and the
transactions contemplated hereby.  After the Closing, each party will use its
reasonable efforts to cooperate to execute such applications, specifications,
oaths, assignments and other instruments, and take such other reasonable
actions, which are necessary to apply for or perfect the other party's interest
(i) in the case of Sellers, in the Purchase Price and (ii) in the case of Buyer,
in the Assets.

 
8

--------------------------------------------------------------------------------

 

 
(b)           Effective at the Closing, Seller hereby constitutes and appoints
Buyer the true and lawful attorney of Seller, with full power of substitution,
in the name of Seller or Buyer, but on behalf of and for the benefit of Buyer
and at Seller’s cost and expense: (i) to demand and receive from time to time
any and all of the Assets and to make endorsements and give receipts and
releases for and in respect of the same and any part thereof; (ii) to institute,
prosecute and settle any and all actions or proceedings that Buyer may deem
proper in order to collect, assert or enforce any claim, right or title of any
kind in or to the Assets; (iii) to defend or settle any or all actions
proceedings in respect of any of the Assets; and (iv) to do all such acts and
things in relation to the matters set forth in the preceding clauses (i) through
(iii) as Buyer shall deem necessary or desirable. Seller hereby acknowledges
that the appointment hereby made and the powers hereby granted are coupled with
an interest and are not and shall not be revocable by it in any manner or for
any reason. Seller shall deliver to Buyer at the Closing an acknowledged power
of attorney to the foregoing effect executed by Seller.


4.5           Transfer Taxes. Buyer shall each pay 100% of the Transfer Taxes
imposed or levied by reason of, in connection with or attributable to, this
Agreement or the transactions contemplated hereby. Buyer will remit the Transfer
Taxes to Seller upon the later to occur of the Closing or the mutual
determination of the amount of Transfer Taxes due and payable in connection with
or attributable to, this Agreement or the transactions contemplated hereby. The
parties shall cooperate with each other to the extent reasonably requested and
legally permitted to minimize any such Transfer Taxes.  As used herein,
"Transfer Taxes" shall mean all sales, use, value-added, gross receipts, excise,
registration, stamp, duty, transfer and other similar taxes and governmental
fees.


 
5.           CONDITIONS TO THE CLOSING


5.1           Conditions to Each Party's Obligation. The respective obligations
of Buyer and Seller to effect the Acquisition shall be subject to the
satisfaction at or prior to the Closing of the following conditions:


(a)           No Injunctions or Restraints. No temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the Acquisition shall be in effect, nor shall any proceeding
brought by an administrative agency or commission or other governmental entity
seeking any of the foregoing be pending.


(b)           No Order. No governmental entity shall have enacted, issued,
promulgated, enforced or enacted any statute, rule, regulation, executive order,
decree, injunction or other order (whether temporary, preliminary or permanent)
which is in effect and which has the effect of making the Acquisition or the
other transactions  contemplated by this Agreement illegal or otherwise prohibit
the consummation of any of the foregoing.


(c)           Authority Relating to this Agreement.  All corporate and other
proceedings required to be taken by or on behalf of Buyer and Seller to
authorize the execution, delivery and carrying out of this Agreement and to
sell, transfer and deliver the Assets to Buyer and to purchase and accept the
Assets from Seller in accordance with this Agreement shall have been duly and
properly taken.
 

 
9

--------------------------------------------------------------------------------

 



(d)           Consents.  Seller and Buyer shall have received all permits and
authorizations necessary for the execution of this Agreement, the transfer of
the Assets to Buyer, and the consummation of the transactions contemplated by
this Agreement.
 
 
5.2           Condition to Buyer's Obligation. The obligation of Buyer to effect
the transactions contemplated hereby shall be subject to the satisfaction at or
prior to the Closing of each of the following conditions, any of which may be
waived, in writing, exclusively by Buyer:


(a)           Representations and Warranties. The representations and warranties
of Seller in this Agreement shall have been true and correct on the date of this
Agreement and shall have been true and correct in all material respects on and
as of the Closing.


(b)           Covenants. Seller shall have performed and complied in all
material respects with all covenants and obligations under this Agreement
required to be performed and complied with by Seller as of or prior to the
Closing.


(c)           Litigation. There shall be no material action, suit, proceeding,
arbitration, or governmental or regulatory investigation or audit of any nature
pending or threatened against (i) Seller, its properties or any of its officers
or directors arising out of, or in any way connected with, the transactions
contemplated hereby, or (ii) Seller’s business or Assets.


(d)           Third Party Consents. Buyer shall have received all consents,
waivers, approvals, and assignments necessary to effect the Acquisition.


(e)           Delivery of Records.  Buyer’s inspection of, and reasonable
satisfaction with, the assets, financial and other records, contracts, and
leases of the business which shall promptly be made available for Buyer’s
inspection.


(f)           Release of Liens. Buyer shall have received from Seller a duly and
validly executed copy of all agreements, instruments, certificates and other
documents, in form and substance reasonably satisfactory to Buyer, that are
necessary or appropriate to evidence the release of all Liens, if any, on the
Assets.


(g)      No Material Adverse Effect. There shall not have occurred any event or
condition of any character that has had or is reasonably likely to have a
Material Adverse Effect. "Material Adverse Effect" shall mean any change, event
or effect that has been or is reasonably expected to be materially adverse  to
(i) the Assets, (ii) the Seller’s business or its condition (financial or
otherwise) or operations, or (iii) the Seller’s ability to consummate the
transactions contemplated hereby.


(h)      Certificate of Seller. Buyer shall have received a certificate, validly
executed by an executive officer of Seller for and on its behalf, to the effect
that:


(i)           All representations and warranties made by Seller in this
Agreement were true and correct on the date of this Agreement and are true and
correct in all material respects on and as of the Closing.
 

 
10

--------------------------------------------------------------------------------

 



(ii)           All covenants and obligations under this Agreement to be
performed or complied with by Seller on or prior to the Closing have been so
performed or complied with in all material respects; and


(iii)           The conditions to the obligations of Buyer set forth in this
Section 5.2 have been satisfied (unless otherwise waived in accordance with the
terms of this Agreement).


5.3           Condition to Seller’s Obligation. The obligation of Seller to
effect the transactions contemplated hereby shall be subject to the satisfaction
at or prior to the Closing of each of the following conditions, any of which may
be waived, in writing, exclusively by Seller:


(a)           Representations and Warranties. The representations and warranties
of Buyer in this Agreement shall have been true and correct on the date of this
Agreement and shall have been true and correct in all material respects on and
as of the Closing.


(b)           Covenants. Buyer shall have performed and complied in all material
respects with all covenants and obligations under this Agreement required to be
performed and complied with by Buyer as of or prior to the Closing.


(c)           Certificate of Buyer. Seller shall have received a certificate,
validly executed by an executive officer of Buyer for and on its behalf, to the
effect that:


(i)           All representations and warranties made by Buyer in this Agreement
were true and correct on the date of this Agreement and are true and correct in
all material respects on and as of the Closing.


(ii)           All covenants and obligations under this Agreement to be
performed or complied with by Buyer on or prior to the Closing have been so
performed or complied with in all material respects; and


(iii)           The conditions to the obligations of Seller set forth in this
Section 5.3 have been satisfied (unless otherwise waived in accordance with the
terms of this Agreement).


 
6.           INDEMNIFICATION


6.1           Indemnification. Seller agrees to indemnify and hold the Buyer
harmless against all losses incurred, accrued or sustained by the Buyer,
directly or indirectly, as a result of (a) any breach of a representation or
warranty of Seller contained in this Agreement or in any certificate,
instrument, or other document delivered pursuant to this Agreement, (b) any
failure by Seller to perform or comply with any covenant applicable to it
contained in this Agreement, or (c) Seller’s failure to deliver to Buyer any of
the Assets.



 
11

--------------------------------------------------------------------------------

 

 
7.           TERMINATION, AMENDMENT AND WAIVER


7.1           Termination.  In accordance with the procedure set forth in
Section 7.2, this Agreement may be terminated and the Acquisition abandoned at
any time prior to the Closing:
 
(a)           By the mutual written agreement of the parties;


(b)           By Buyer, if it is not in material breach of its obligations under
this Agreement and there has been a breach of any representation, warranty,
covenant or agreement contained in this Agreement on the part of Seller or if
any of the conditions to closing applicable to Buyer have not been satisfied as
of the Closing Date; or


(c)           By Seller, if it is not in material breach of its obligations
under this Agreement and there has been a breach of any representation,
warranty, covenant or agreement contained in this Agreement on the part of Buyer
or if any of the conditions to closing applicable to Seller have not been
satisfied as of the Closing Date.


7.2           Procedure for and Effect of Termination.


(a)           In the event of the termination of this Agreement by any of the
parties in accordance with Section 7.1, written notice to the non-terminating
party shall be given by the terminating party in accordance with Section 8.1.


(b)           In the event of the termination of this Agreement as provided in
Section 7.1, this Agreement shall forthwith become void and there shall be no
liability or obligation on the part of Buyer or Seller, or their respective
officers, directors or stockholders, provided that each Party shall remain
liable for any fraud, intentional misrepresentation or willful or intentional
breach of this Agreement prior to its termination, and provided further that in
the event of a termination of this Agreement for any reason other than the
default of Buyer, Seller shall remain obligated for the return of the deposit
provided by Buyer pursuant to Paragraph 1.2 above.


7.3           Amendment. This Agreement may be amended by the parties only by
the execution and delivery of an instrument in writing signed on behalf of both
parties.


7.4           Extension; Waiver. At any time prior to the Closing, Buyer, on the
one hand, and Seller, on the other hand, may, to the extent legally allowed, (a)
extend the time for the performance of any of the obligations of the other
party, (b) waive any inaccuracies in the representations or warranties made to
such party contained herein or in any certificate, instrument or other document
delivered pursuant the this Agreement, on or prior to the Closing Date, (c)
waive compliance with any of the agreements or conditions for the benefit of
such party contained herein and (d) waive any conditions to the Closing
contained herein. No such waiver shall operate as a waiver of any further or
other inaccuracies or breaches. Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in a written instrument and
signed and delivered on behalf of such party.



 
12

--------------------------------------------------------------------------------

 

 
8.           MISCELLANEOUS


8.1           Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by pre-paid
overnight or same-day commercial messenger or courier service, or mailed by
registered or certified mail (return receipt requested) or sent via facsimile
(with acknowledgment of complete transmission) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):


(a)           if to Buyer, to:


A & J VENTURE CAPITAL GROUP, INC.
Attn: Antal Markus, CEO
23890 Copper Hill Drive #206


With a copy to (which shall not constitute notice):


Claudia J. McDowell, Esq.
McDowell Odom LLP
28212 Kelly Johnson Parkway Suite 110
Valencia CA 91355


 
(b)
if to Seller, to:
 
0875505 B.C. LTD.
Attn: Gerry Dalen and Chris Kutschera
1659 Lindsay Drive, Kelowna B.C.
V1V 2P7

 
All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 8.1, be deemed given upon
delivery, (b) if delivered by facsimile transmission to the facsimile number as
provided for in this Section 8.1, be deemed given upon facsimile confirmation,
and (c) if delivered by messenger or courier to the address as provided in this
Section 8.1, be deemed given on the earlier of the first business day following
the date sent by such messenger or courier or upon receipt (in each case
regardless of whether such notice, request or other communication is received by
any other person to whom a copy of such notice is to be delivered pursuant to
this Section 8.1). Any party from time to time may change its address, facsimile
number or other information for the purpose of notices to that party by giving
notice specifying such change to the other parties hereto.


8.2           Entire Agreement. This Agreement, the Exhibits and the documents
and instruments and other agreements among the parties referenced herein or
therein constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof and thereof.

 
13

--------------------------------------------------------------------------------

 

 
8.3           No Third Party Beneficiaries. This Agreement is solely for the
benefit of (a) Buyer and its successors and permitted assigns with respect to
the obligations of Seller under this Agreement and (b) Seller and their
successors and permitted assigns with respect to the obligations of Buyer under
this Agreement. This Agreement shall not be deemed to confer upon or give to any
other third party any remedy, claim, right to reimbursement, cause of action or
other right, unless expressly provided for in this Agreement.


8.4           Headings. The headings and table of contents used in this
Agreement have been inserted for convenience of reference only and do not
define, limit, describe, explain, modify, amplify or add to the interpretation,
construction or meaning of any provision of, or scope or intent of, this
Agreement nor in any way effect this Agreement.


8.5           Severability. In the event that any provision of this Agreement or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties. The parties further agree to replace such
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of such void or unenforceable provision.


8.6           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada without regard to the
conflict of law provisions thereof. If a dispute arises with respect to this
Agreement, or otherwise between the parties, each party agrees to attempt to
resolve the dispute first by mediation and thereafter by arbitration before a
single arbitrator in accordance with the rules of JAMS/Endispute.  Any mediation
or arbitration shall take place in Las Vegas, Nevada unless the parties
otherwise agree in writing. In any arbitration, the arbitrator shall have the
right to award reasonably incurred attorneys' fees and expenses relating to the
dispute to the prevailing party.


8.7           Consent to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
jurisdiction of any Nevada state court, or Federal court of the United States of
America, sitting in Clark County, Nevada, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the agreements delivered in connection herewith or the transactions
contemplated hereby or thereby or for recognition or enforcement of any judgment
relating thereto.


8.8           Waiver of Jury Trial. EACH OF BUYER AND SELLER HEREBY IRREVOCABLY
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,  ROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT  OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF BUYER OR SELLERS IN THE
NEGOTIATION,  ADMINISTRATION, PERFORMANCE AND ENFORCEMENT THEREOF, INCLUDING THE
REPUDIATION OF THIS AGREEMENT.
 

 
14

--------------------------------------------------------------------------------

 

 
8.9           Assignment. No party may assign or delegate either this Agreement
or any of its rights, interests, or obligations hereunder without the prior
written approval of the other party. Subject to the immediately preceding
sentence, this Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns.


8.10           Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Party, it being understood that all
Parties need not sign the same counterpart.


8.11           Fees and Expenses. Subject to Section 6.1 all fees, costs and
expenses incurred by a party in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such fees,
costs and expenses, including fees, costs and expenses of any broker, finder,
attorney or other similar agent.


8.12           Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity.


8.13           Exhibits and Schedules. The Exhibits and Schedules to this
Agreement form an integral part of this Agreement and are hereby incorporated by
reference into this Agreement wherever reference is made to them to the same
extent as if they were set out in full.


8.14           Other Remedies. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 
 

 
15

--------------------------------------------------------------------------------

 



Seller:


0875505 B.C. LTD.


By: /s/  Gerry Dalen                                          
Gerry Dalen, __________________




By: /s/  Chris Kutschera                                    
Chris Kutschera,   Jan 20th 2011          

 
 
Buyer:


A& J VENTURE CAPITAL GROUP, INC.


By: /s/ Antal Markus                                          
Antal Markus, CEO



 
16

--------------------------------------------------------------------------------

 



SCHEDULE “A”


ASSETS BEING ACQUIRED




1.           $6000 worth of Baby Pacifiers purchased from HSM Idea TV.
2.           $100,000 product development contract with PlastiPure Incorporated.
3.           $30,000 interest bearing note with Water Geeks Laboratories Inc.
4.           $100,000 cash held on account.
5.           $8159.20 resins purchased from PlastiPure Incorporated.
6.           All Patents and Trademarks listed on the following 7 pages named
Schedule “A”.
 
 
 
 
 
 


 
A-1

--------------------------------------------------------------------------------

 


SCHEDULE A
 
(Patents and Tademarks)
 
 
 
ADIRI, INC.
PATENTS
 
 
Docket Number
Country
App. Number
Patent No.
Title
ADI-D101
US
29/782,232
D576735
Petal Vent for a Baby Bottle
ADI-D102
US
29/322,723
n/a
Baby Bottle
                   
Utility patent matters
       
AD1-10231-36811
US
07/814,565
5,690,679
Infant Feeding Container
ADI-10231-36811-IP
US
08/974,718
5,993,479
Infant Feeding Container
ADI-10231-36811- 1 P-PCT
PCT
PCT/US99/05611
n a
Infant Feeding Container
ADI-10231-36811- 1 P-CA
CA
2,367,458
n/a
Infant Feeding Container
ADI-10231-3681 1- 1 P-EP
EP
99 912 528.9
n/a
Infant Feeding Container
n/a
US
09/410,906
6,343,704
Infant Feeding Nipple
ADI-P101
US
11/539,572
7,600,647
Infant Feeding Container
AD1-P101-PCT
PCT
PCT/US07/80123
n/a
Infant Feeding Container
ADI-P101-A U
AU
2007307939
n/a
Infant Feeding Container
ADI-P101-BR
BR
awaiting receipt
n/a
Infant Feeding Container
ADI-P101-CA
Canda
awaiting receipt
n/a
Infant Feeding Container
AD1-P101-CN
CN
200780037457.80
n/a
Infant Feeding Container
ADI-P101-CO
CO
n/a
n/a
Infant Feeding Container
ADI-P101-EP
EP
7843629.2
n/a
Infant Feeding Container
ADI-P101-IL
IL
197919
n/a
Infant Feeding Container
ADI-P101-KR
KR
2009-7008983
n/a
Infant Feeding Container

 

 
 
 
A-2

--------------------------------------------------------------------------------

 
 
 


AD1-P101-NZ
NZ
576475
lila
Infant Feeding Container
ADI-P101-RU
RU
2009117186
n/a
Infant Feeding Container
ADI-P101-ZA
ZA
2009/02878
n/a
Infant Feeding Container
ADI-P101-1C
US
12/572,470
n/a
Infant Feeding Container
ADI-P102
US
12/478,695
n/a
Modular and Natural Infant Feeding Container
ADI-P 103
US
12/478,698
n/a
Cap for Sealing Nipple

 
 
 
 
 
 
 
 
 
 
 
A-3

--------------------------------------------------------------------------------

 


 


BREASTBOTTLE
United States
Adiri, Inc.
Registered
75/660,698
3/15/1999
2.451.718
5/15/2001
BREASTBOTTLE
United States
Adiri, Inc.
Registered
75/660,698
3/15/1999
2.451.718
5/15/2001
BREASTBOTTLE
United States
Adiri, Inc.
Registered
75/660,698
3/15/1999
2.451.718
5/15/2001
ADIRI
Israel
Adiri, Inc.
Registered
196190
12/18/2006
196190
6/3/2008
BREASTBOTTLE
United States
Adiri, Inc.
Registered
75/660,698
3/15/1999
2.451.718
5/15/2001
ADIRI (LG: Simplified and Traditional Chinese series mark)
Hong Kong
Adiri, Inc.
Registered
301239390
11/13/2008
301239190
11/13/2008
BREASTROTTLE
United States
Adiri, Inc.
Registered
75/660,698
3/15/1999
2.451.718
5/15/2001
BREASTBOTTLE
United States
Adiri, Inc.
Registered
75/660,698
3/15/1999
2.451,718
5/15/2001
ADIRI
International Registration
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI NATURAL NURSER
International Registration
Adiri, Inc.
Registered - IR
0912112
1/5/2007
912112
1/5/2007
ADIRI
United States
Adiri, Inc.
Registered
78/980,496
7/7/2006
3.518.525
10/14/2008
ADIRI NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,507
7/7/2006
3.518.529
10/14/2008
NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,506
7/7/2006
3,513.528
10/14/2008
ADIRI
Russian Federation
Adiri, Inc.
Registered
2005701584
1/28/2005
304063
3/31/2006
ADIRI
United States
Adiri, Inc.
Registered
78/980,496
7/7/2006
3.513.525
10/14/2008
ADIRI NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,507
7/7/2006
3.513.529
10/14/2008
NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,506
7/7/2006
3.518.528
10/14/2008
ADIRI
United States
Adiri, Inc.
Registered
78/980,496
7/7/2006
3.518.525
3/31/2006
ADIRI NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,507
7/7/2006
3,518.529
10/14/2008
NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,506
7/7/2006
3.518.528
10/14/2008
ADIRI
Russian Federation
Adiri, Inc.
Registered
2005701584
 1/28/2005
304063
3/31/2006
ADIRI
United States
Adiri, Inc.
Registered
78/980,496
7/7/2006
3.518.525
10/14/2008
ADIRI NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,507
 7/7/2006
3.518.529
10/14/2008
NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,506
7/7/2006
3.518,528
10/14/2008
ADIRI
Russian Federation
Adiri, Inc.
Registered
2005701584
1/28/2005
304063
3/31/2006
ADIRI
Russian Federation
Adiri, Inc.
Registered
2005701584
1/28/2005
304063
3/31/2006
ADIRI
Russian Federation
Adiri, Inc.
Registered
2005701584
1/28/2005
304063
3/31/2006
ADIRI
United States
Adiri, Inc.
Registered
78/980,496
7/7/2006
3.518.525
10/14/2008
ADIRI NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,507
7/7/2006
3.518.529
10/14/2008
NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,506
7/7/2006
3.518.528
10/14/2008
ADIRI
United States
Adiri, Inc.
Registered
78/980,496
7/7/2006
3.518.525
10/14/2008
AMRI NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,507
7/7/2006
3.518.529
10/14/2008
NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,506
7/7/2006
3.513.528
10/14/2008
ADIRI
Russian Federation
Adiri, Inc.
Registered
2005701584
1/28/2005
304063
3/31/2006
ADIRI
New Zealand
Adiri, Inc.
Registered
760896
7/7/2006
760896
7/7/2006
ADIRI
Russian Federation
Adiri, Inc.
Registered
2005701584
1/28/2005
304063
3/31/2006
ADIRI
Israel
Adiri, Inc.
Registered
196190
12/18/2006
196190
6/3/2008
ADIRI
Australia
Adiri, Inc.
Registered - IR
1166357
1/5/2007
913842
1/5/2007
ADIRI
China P.R.
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI
Community
Trade Mark
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI
International Registration
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007





 
A-4

--------------------------------------------------------------------------------

 
 


 
TRADEMARKS
 
 
Mark
Country
Owner
Status
Appln. No.
Appln. Date
Reg. No.
Reg. Date
ADIRI (LG: Traditional Chinese)
Taiwan
Adiri, Inc.
Pending
097052783
11/14/2008
   
NATURAL NURSER
Canada
Adiri, Inc.
Allowed
1329316
12/21/2006
   
NATURAL NURSER
Canada
Adiri, Inc.
Allowed
1329316
12/21/2006
   
NATURAL NURSER
Canada
Adiri, Inc.
Allowed
1329316
12/21/2006
   
NATURAL NURSER
Canada
Adiri, Inc.
Allowed
1329316
12/21/2006
   
ADIRI
Canada
Adiri, Inc.
Pending
1329437
12/22/2006
   
I AM ADORED
United States
Adiri, Inc.
Allowed
78/924,417
7/7/2006
   
ADIRI
United States
Adiri, Inc.
Allowed
78/924,400
7/7/2006
   
ADIRI NATURAL NURSER
United States
Adiri, Inc.
Allowed
78/924,414
7/7/2006
   
I AM ADORED
United States
Adiri, Inc.
Allowed
78/924,417
    7/7/2006
   
NATURAL NURSER
United States
Adiri, Inc.
Allowed
78/924,406
7/7/2006
   
ADIRI
United States
Adiri, Inc.
Allowed
78/024,400
7/7/2006
   
ADIRI NATURAL NURSER
United States
Adiri, Inc.
Allowed
78/924,414
7/7/2006
   
NATURAL NURSER
United States
Adiri, Inc.
Allowed
78/924,406
7/7/2006
   
ADIRI NATURAL NURSER
Russian Federation
Adiri, Inc.
Pending - IR
912112
1/5/2007
 
 
ADIRI NATURAL NURSER
Russian Federation
Adiri, Inc.
Pending - IR
912112
     1/5/2007    
ADIRI
Canada
Adiri, Inc.
Pending
1329437
12/22/2006
   
ADIRI
Canada
Adiri, Inc.
Pending
1329437
12/22/2006
   
ADIRI
Mexico
Adiri, Inc.
Registered
$27936
1/8/2007
981815
4/24/2007
BREASTBOTTLE
United States
Adiri, Inc.
Registered
75/060,698
1 15 1999
2,451,718
5/15/2001
ADIRI NATURAL NURSER
Russian Federation
Adiri, Inc.
Pending - IR
912112
1.5.2007
   
ADIRI
New Zealand
Adiri, Inc.
Registered
760896
7/7/2006
760896
7/7/2006
ADIRI
South Africa
Adiri, Inc.
Published
2006/31144
12/19/2006
   
I AM ADORED
United States
Adiri, Inc.
Allowed
78/924,417
7/7/2006
   
ADIRI
United States
Adiri, Inc.
Allowed
78/924,400
7/7/2006
   
ADIRI NATURAL NURSER
United States
Adiri, Inc.
Allowed
78/924,414
7/7/2006
   
NATURAL NURSER
United States
Adiri, Inc.
Allowed
78/924,406
7/7/2006
   
ADIRI
Brazil
Adiri, Inc.
Published
828927596
1/8/2007
   
ADIRI
Colombia
Adiri, Inc.
Registered
07001144
1/5/2007
338546
8/30/2007
ADIRI (LCI: Traditional Chinese)
Taiwan
Adiri, Inc.
Pending
097052783
11/14/2008
   
BREASTBOTTLE
United States
Adiri, Inc.
Registered
75/660,698
3/15/1999
2,451,718
5/15/2001
ADM (L6: Simplified Chinese)
China P.R.
Adiri, Inc.
Pending
7130708
12/24/2008
   
I AM ADORED
United States
Adiri, Inc.
Allowed
78/924,417
7/7/2006
   
ADIRI
International
Registration
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI NATURAL NURSER
International Registration
Adiri, Inc.
Registered - IR
0912112
1/5/2007
912112
1/5/2007
ADIRI
United States
Adiri, Inc.
Allowed
78/924,400
7/7/2006
   
ADIRI NATURAL NURSER
United States
Adiri, inc.
Allowed
78/924,414
7/7/2006
   
NATURAL NURSER
United States
Adiri, Inc.
Allowed
78/924,406
7/7/2006
   
BREASTBOTTLE
United States
Adiri, Inc.
Registered
75/660,698
3/15/1999
2,451,718
5/15'2001

 
 
 
 
A-5

--------------------------------------------------------------------------------

 
 
 



 
Trade Mark
           
ADIRI
International Registration
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI
Japan
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI
Korea South
Adiri. Inc.
Registered - IR
913842
1/5/2007
913342
1/5/2007
ADIRI
Russian Federation
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI
Switzerland
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI NATURAL NURSER
Community
Trade Mark
Adiri, Inc.
Registered - IR
0912112
1/5/2007
912112
1/5/2007
ADIRI NATURAL NURSER
International Registration
Adiri, Inc.
Registered - IR
0912112
1/5/2007
912112
1/5/2007
ADIRI
Mexico
Adiri, Inc.
Registered
827936
1/8/2007
981815
4/24/2007
ADIRI
Israel
Adiri, Inc.
Registered
196190
12/18/2006
196190
6/3/2008
ADIRI
South Africa
Adiri, Inc.
Published
2006/31144
12/19/2006    
ADIRI
Australia
Adiri, Inc.
Registered - IR
1166357
1/5/2007
913842
1/5/2007
ADIRI
China P.R.
Adiri, Inc.
Registered - IR
913842
1/5/2007
913342
1/5/2007
ADIRI
Community
Trade Mark
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI
International
Registration
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI
Japan
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI
Korea South
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI
Russian Federation
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI
Switzerland
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI NATURAL NURSER
Community
Trade Mark
Adiri, Inc.
Registered - IR
0912112
1/5/2007
912112
1/5/2007
ADIRI NATURAL NURSER
International Registration
Adiri, Inc.
Registered - IR
0912112
1/5/2007
912112
1/5/2007
ADIRI
    Mexico
Adiri, Inc
Registered
827936
1/8/2007
981815
4/24/2007
ADIRI
    Mexico
Adiri, Inc.
Registered
827936
1/8/2007
981815
4/24/2007
ADIRI
Colombia
Adiri, Inc.
Registered
07001144
1/5/2007
338546
8/30/2007
ADIRI
Norway
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
9/28/2007
ADIRI
Chile
Adiri, Inc.
Registered
757486
1/4/2007
799,769
10/29/2007
ADIRI
Israel
Adiri, Inc.
Registered
196190
12/18/2006
196190
6/31/2008
ADIRI
Colombia
Adiri, Inc.
Registered
07001144
1/5/2007
338546
8/30/2007
ADIRI
Australia
Adiri, Inc.
Registered - IR
1166357
1/5/2007
913842
1/5/2007
ADIRI
China P.R.
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI
Community
Trade Mark
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI
International Registration
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI
Japan
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI
Korea South
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI
Russian Federation
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI
Switzerland
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI NATURAL NURSER
Community
Trade Mark
Adiri, Inc.
Registered - IR
0912112
1/5/2007
912112
1/5/2007
ADIRI NATURAL NURSER
International
Registration
Adiri, Inc.
Registered - IR
0912112
1/5/2007
912112
 
1/5/2007
ADIRI
New Zealand
Adiri, Inc.
Registered
760896
7/7/2006
760896
7/7/2006
ADIRI
Mexico
Adiri, Inc.
Registered
827936
1/8/2007
981815
4/24/2007
ADIRI
Israel
Adiri, Inc.
Registered
196190
12/18/2006
196190
6/3/2008

 

 
 
A-6

--------------------------------------------------------------------------------

 
 


ADIRI
Norway
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
9/28/2007
ADIRI
Australia
Adiri, Inc.
Registered - IR
1166357
1/5/2007
913342
1/5/2007
ADIRI
China P.R.
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI
Community
Trade Mark
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI
International
Registration
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI
Japan
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI
Korea South
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI
Russian Federation
Adiri, Inc.
Registered - IR
013842
1/5/2007
913842
1/5/2007
ADIRI
Switzerland
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
1/5/2007
ADIRI NATURAL NURSER
Community
Trade Mark
Adiri, Inc.
Registered - IR
0912117
1/5/2007
912112
1/5/2007
ADIRI NATURAL NURSER
International Registration
Adiri, Inc.
Registered - IR
0912112
1/5/2007
912112
1/5/2007
ADIRI
New Zealand
Adiri, Inc.
Registered
760896
7/7/2006
760896
7/7/2006
ADIRI
Mexico
Adiri, Inc.
Registered
817936
1/8/2007
981815
4/24/2007
ADIRI
Chile
Adiri, Inc.
Registered
757486
1/4/2007
799,769
10/29/2007
ADIRI
Colombia
Adiri, Inc.
Registered
07001144
1/5/2007
338546
8/30/2007
ADIRI
Norway
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
9/28/2007
ADIRI
Colombia
Adiri,1nc.
Registered
070011 44
1/5/2007
338546
8/30/2007
ADIR1
Norway
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
9/28/2007
ADIRI
Chile
Adiri, Inc.
Registered
757486
1/4/2007
799,769
10/29/2007
ADIRI
United States
Adiri, Inc.
Registered
78/980,496
7/7/2006
3,518,525
10/14/2008
ADIRI NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,507
7/7/2006
3,518,529
10/14/2008
NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,506
7/7/2006
3,518,528
10/14/2008
ADIRI
Chile
Adiri, Inc.
Registered
757486
1/4/2007
799,769
10/29/2007
ADIRI
Chile
Adiri, Inc.
Registered
757486
1/4/2007
799,769
10/29/2007
ADIRI ( LG: Simplified and Traditional Chinese series mark)
Hong Kong
Adiri, Inc.
Registered
301239390
11/13/2008
301239390
11/13/2008
ADIRI
Chile
Adiri, Inc.
Registered
757486
1/4/2007
799,769
10/29/2007
ADIRI
Colombia
Adiri, Inc.
Registered
07001144
1/5/2007
338546
8/30/2007
ADIRI
Colombia
Adiri, Inc.
Registered
07001144
1/5/2007
338546
8/30/2007
ADIRI
Norway
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
9/28/2007
ADIRI
Norway
Adiri, Inc.
Registered - IR
913842
1/5/2007
913842
9/28/2007
ADIRI
United States
Adiri, Inc.
Registered
78/980,496
7/7/2006
3,518,525
10/14/2008
ADIRI NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,507
7/7/2006
3,518,529
10/14/2008
NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,506
7/7/2006
3,518,528
10/14/2008
ADIRI (LGI Simplified and mark )
Traditional Chinese series
Hong Kong
Adiri, Inc.
Registered
301239390
11/13/2008
301239390
1 l /13/2008
ADIRI
United States
Adiri, Inc.
Registered
78/980,496
7/7/2006
3,518,525
10/14/2008
ADIRI NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,507
7/7/2006
3,518,529
10/14/2008
NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,506
7/7/2006
3,518,528
10/14/2008
ADIRI (LG: Simplified and Traditional Chinese series mark)
Hong Kong
Adiri, Inc.
Registered
301239390
11/13/2008
301239390
11/13/2008
ADIRI
United States
Adiri, Inc.
Registered
78/980,496
7/7/2006
3,518,525
10/14/2008
ADIRI NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,507
7/7/2006
3,518,529
10/14/2008
NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,506
7/7/2006
3,518,528
10/14/2008

 
 
 
 
A-7

--------------------------------------------------------------------------------

 
 
 

 
ADIRI (LG: Simplified and Traditional Chinese series mark)
Hong Kong
Adiri, Inc.
Registered
301239390
11/13/2008
301239390
11/13/2008
ADIRI
United States
Adiri, Inc.
Registered
78/980,496
7/7/2006
3,518,525
10/14/2008
ADIRI
United States
Adiri, Inc.
Registered
78/980,496
7/7/2006
3,518,525
10/14/2008
ADIRI NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,507
7/7/2006
3,518,529
10/14/2008
ADIRI NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,507
7/7/2006
3,518,529
10/14/2008
NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,506
7/7/2006
3.518,528
10/14/2008
NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,506
7/7/2006
3,518,528
10/14/2008
ADIRI (LG: Simplified and
Traditional Chinese series mark)
Hong Kong
Adiri, Inc.
Registered
301239390
11/13/2008
301239390
11/13/2008
ADIRI
United States
Adiri, Inc.
Registered
78/980,496
7/7/2006
3,513,525
10/14/2008
ADIRI NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,507
7/7/2006
3,513,529
10/14/2008
NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,506
7/7/2006
3,513,528
10/14/2008
ADIRI (L6: Simplified and Traditional Chinese series mark )
Hong Kong
Adiri, Inc.
Registered
301239390
11/13/2008
301239390
11/13/2008
ADIRI
United States
Adiri,  Inc.
Registered
78/980,496
7/7/2006
3,518,525
10/14/2008
ADIRI
United States
Adiri, Inc.
Registered
78/980,496
7/7/2006
3,518,525
10/14/2008
ADIRI NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,507
7/7/2006
3,518,529
10/14/2008
ADIRI NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,507
7/7/2006
3,518,529
10/14/2008
NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,506
7/7/2006
3,518,528
10/14/2008
NATURAL NURSER
United States
Adiri, Inc.
Registered
78/980,506
7/7/2006
3,518,528
10/14/2008
ADIRI (LG: Simplified and
Traditional Chinese series mark)
Hong Kong
Adiri, Inc.
Registered
301239390
11/13/2008
301239390
11/13/2008



 
 



 
A-8

--------------------------------------------------------------------------------

 
 
 
SCHEDULE “B”


DEBT OBLIGATIONS BEING ACQUIRED




1.           $14,605.65 Howery LLP (patent attorneys)
2.           $12,638.00 PlastiPure Inc. (resin purchase)
 
 
 

 
 
 
 
 
 
 
B-1

--------------------------------------------------------------------------------